If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 10, 2021
               Plaintiff-Appellee,

v                                                                    No. 352323
                                                                     Ionia Circuit Court
KENNETH PAUL STALEY, JR.,                                            LC No. 2018-017629-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and MARKEY and SERVITTO, JJ.

PER CURIAM.

       Defendant appeals by right his jury trial conviction of being a prisoner in possession of a
weapon, MCL 800.283(4). The trial court sentenced defendant as a fourth-offense habitual
offender, MCL 769.12, to a prison term of 45 months to 15 years. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

         In 2018, while an inmate at the Ionia Correctional Facility, defendant was involved in a
dispute with a corrections officer that ultimately led to the deployment of the facilities response
team to extract defendant from his cell. Correctional Officer Brice Allen Swanson was part of the
team, and testified that during the extraction he saw defendant throw a small object over his
shoulder into the corner of his cell. After defendant was removed from his cell, Officer Swanson
performed a search and found a comb that had been fashioned into an improvised stabbing weapon.
After Officer Swanson removed the comb from defendant’s cell, he took it to the control center,
photographed it, sealed it, and placed it into the evidence locker. Michigan State Police Trooper
Brad Hetherington then preformed an investigation, and defendant was eventually charged as
described. During trial, Officer Swanson and two other correctional officers testified about
extracting defendant from his cell and the subsequent search of the cell, and Trooper Hetherington
testified about his subsequent investigation into the incident. Defendant also testified at trial and
denied that the comb belonged to him, arguing that the correctional officers had planted the comb
in his cell.




                                                -1-
       During Trooper Hetherington’s direct examination, the following colloquy occurred while
the prosecution was eliciting testimony about how Trooper Hetherington became involved in
defendant’s case:

       [The prosecution]: And did you attempt to conduct an interview with [defendant]?

       Trooper Hetherington: I did try.

       [The prosecution]: Did he speak to you?

       Trooper Hetherington: No. He declined to speak to me about what happened.

       Defense counsel objected on the ground that Trooper Hetherington’s answer violated
defendant’s constitutional right to remain silent. The trial court sustained the objection and
immediately instructed the jury as follows:

       And then ladies and gentlemen, as I’ve mentioned, I think I’ve mentioned this
       earlier and I will certainly mention it again in instructions. The fact that the
       defendant chooses not to speak with the officer, the Trooper here or even today, we
       certainly talked about that, cannot be held again him. I’ll remind you the defendant
       is not required to do anything here today. And he’s certainly not required to give a
       statement either today or at a prior date and time with the Trooper.

The prosecution then continued to question Trooper Hetherington without referring to the previous
statement.

        After the close of defendant’s proofs, defense counsel moved for a mistrial, arguing that
the prosecution had knowingly elicited testimony from Trooper Hetherington that violated
defendant’s constitutional right to remain silent, and that the curative instruction was not sufficient.
The trial court denied the motion, holding that its previous instruction was sufficient, and it offered
to provide a further curative instruction upon request. During the final jury instructions, the trial
court instructed the jury to disregard any evidence that had been excluded during trial.

       Defendant was convicted and sentenced as described. This appeal followed.

                                   II. STANDARD OF REVIEW

        We review for an abuse of discretion a trial court’s decision to deny a motion for a mistrial.
People v Dennis, 464 Mich 567, 572; 628 NW2d 502 (2001). “This Court will find an abuse of
discretion if the trial court chose an outcome that is outside the range of principled outcomes.”
People v Schaw, 288 Mich App 231, 236; 791 NW2d 743 (2010). We review de novo questions
of constitutional law. People v Shafier, 483 Mich 205, 211; 768 NW2d 305 (2009).

                                           III. ANALYSIS

        Defendant argues that the trial court abused its discretion by denying his motion for a
mistrial. We disagree.



                                                  -2-
         The Fifth Amendment to the United States Constitution “guarantees that no person shall
be compelled in any criminal case to be a witness against himself.” Id. at 212 (quotation marks
and citation omitted). See also Malloy v Hogan, 378 US 1, 3; 84 S Ct 1489; 12 L Ed 2d 653 (1964)
(holding that the Due Process Clause of the Fourteenth Amendment made the Fifth Amendment
applicable to the states). Additionally, in Miranda v Arizona, 384 US 436, 444-445; 86 S Ct 1602;
16 L Ed 2d 694 (1996), the United States Supreme Court “established guidelines for law
enforcement agencies and courts to follow in order to protect the privilege against compelled self-
incrimination during custodial police interrogations.” Shafier, 483 Mich at 212 (quotation marks
and citation omitted). Specifically, this Court held that “every person subject to interrogation
while in police custody must be warned, among other things, that the person may choose to remain
silent in response to police questioning.” Id. See Miranda, 384 US at 444-445. However, “service
of a term of imprisonment, without more, is not enough to constitute Miranda custody.” Howes v
Fields, 565 US 499, 512; 132 S Ct 1181; 182 L Ed 2d 17 (2012). See also People v Cortez, 299
Mich App 679, 699-701; 832 NW2d 1 (2013).

         Generally, “if a person remains silent after being arrested and given Miranda warnings,
that silence may not be used as evidence against that person,” and a prosecutor’s reference to the
defendant’s post-arrest, post-Miranda silence violates the defendant’s “due process rights under
the Fourteenth Amendment of the United States Constitution.” Shafier, 483 Mich at 212. This is
especially true when the prosecution attempts to use defendant’s silence in its case-in-chief as
evidence of defendant’s guilt. Id. See also Wainwright v Greenfield, 474 US 284, 292-295; 106
S Ct 634; 88 L Ed 2d 623 (1986). However, a single reference to a defendant’s silence, in some
circumstances, does not constitute a violation. See Greer v Miller, 483 US 756, 764-765; 107 S
Ct 3102, 97 L Ed 2d 618 (1987); Dennis, 464 Mich at 577-583.

        In this case, the record is unclear as to whether defendant explicitly invoked his privilege
against self-incrimination or whether defendant’s silence occurred during a custodial interrogation;
Trooper Hetherington only testified that defendant declined to participate in an “interview” with
him. However, even if defendant’s silence occurred in reliance on his Fifth Amendment right to
remain silent during a custodial interrogation, and was therefore constitutionally protected, the trial
court did not abuse its discretion by denying defendant’s request for a mistrial. See Dennis, 464
Mich at 572, 577-583; Greer, 483 US at 764-765.

         In Greer, 483 US at 759, the prosecution asked the defendant on cross-examination why
he did not tell anyone his story after he was arrested. Defense counsel objected immediately, and
the trial court sustained the objection and told the jury to disregard it. Id. The prosecution “did
not pursue the issue further, nor did it mention it during its closing argument.” Id. Defense counsel
later moved for “a mistrial on the ground that the prosecutor’s question violated [the defendant’s]
right to remain silent after arrest.” Id. The trial court denied the motion, but it specifically
instructed the jury to disregard any question to which it had sustained objections. Id. The United
States Supreme Court later held that “[t]he sequence of events in this case—a single question, an
immediate objection, and two curative instructions—clearly indicates that the prosecutor’s
improper question did not violate [the defendant’s] due process rights.” Id. at 766.

       Similarly, in Dennis, 464 Mich at 570, the prosecution asked a detective what type of
follow-up investigation he had performed, and the detective testified that although he had
attempted to interview the defendant, the defendant refused to speak to him because he wanted to


                                                 -3-
speak to a lawyer first. Defense counsel moved for a mistrial, which the trial court denied. Id.
at 571. Instead, while providing the final jury instructions, the trial court informed the jury that
the defendant’s refusal to speak could not be used against him. Id. The Michigan Supreme Court,
presuming that the defendant’s refusal to speak occurred while in police custody and after the
defendant was provided his Miranda rights, held that the defendant’s constitutional right to due
process was not denied and that the trial court did not abuse its discretion by denying the
defendant’s request for a mistrial. Id. at 570-571, 581-583. In reaching its conclusion, the Court
relied on the following factors:

        (1) the limited nature of the improper testimony, (2) the lack of any effort by the
        prosecution to improperly use defendant’s invocation of the Miranda rights against
        him, (3) the strong curative instruction used by the trial court, and (4) that defendant
        did not testify so there is no concern of his post-Miranda silence having been used
        for impeachment purposes. [Id. at 583.]

        Furthermore, this Court has stated that a new trial would be warranted in a situation in
which “the prosecutor’s injection of the silence issue into trial was deliberate, the defendant’s
silence was further emphasized during closing argument, and defendant’s credibility was critical
to his defense.” People v Alexander, 188 Mich App 96, 104-105; 469 NW2d 10 (1991).

        In this case, defendant’s credibility was critical to his defense. Id. at 105. But it is far from
clear that the prosecution’s injection of the issue of defendant’s silence was deliberate. See id.
at 104. In response to defense counsel’s motion for a mistrial, the prosecution contended that it
did not intentionally violate defendant’s constitutional rights. The prosecution never revisited the
issue of defendant’s silence, including during closing argument and rebuttal. See id. Furthermore,
there was no indication that the prosecution attempted to impeach defendant with the issue of
silence. See Dennis, 464 Mich App at 583.

        As in Greer and Dennis, the challenged testimony was given in response to a single
question from the prosecution, followed by an immediate objection from defense counsel that the
trial court sustained. See Greer, 483 US at 766; Dennis, 464 Mich at 570-571, 581-583. And the
trial court immediately issued a curative instruction after defense counsel’s objection and later
instructed the jury to disregard excluded evidence during final jury instructions. See id.

        We conclude that defendant’s constitutional rights were not violated. The statement made
by Trooper Hetherington, while impermissible, was the subject of an immediate, sustained
objection and curative instruction. Defendant has not demonstrated that his right to a fair trial was
impaired. People v Haywood, 209 Mich App 217, 228; 503 NW2d 497 (1995). The trial court




                                                  -4-
did not abuse its discretion by denying defendant’s motion for a mistrial. See Dennis, 464 Mich
at 581.

       Affirmed.1



                                                              /s/ Mark T. Boonstra
                                                              /s/ Jane E. Markey
                                                              /s/ Deborah A. Servitto




1
  In a footnote to its brief on appeal, the prosecution requests that this Court remand this case and
order the correction of defendant’s judgment of sentence. Specifically, the prosecution asserts that
defendant’s judgment of sentence incorrectly identifies his conviction date as January 15, 2019,
rather than the correct date of December 5, 2019. Neither party raised this issue in the trial court,
defendant did not raise this issue in his brief on appeal, and the prosecution did not file a cross-
appeal under MCR 7.207. We believe that the trial court is the appropriate forum to address this
issue, and we therefore decline to address it in the first instance on appeal. See People v Woolfolk,
304 Mich App 450, 475; 848 NW2d 169 (2014); see also People v Hamacher, 432 Mich 157, 168;
438 NW2d 43 (1989).


                                                -5-